UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 1-8491 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0664171 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6500 N. Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) 208-769-4100 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer XX Accelerated Filer Non-Accelerated Filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding May 5, 2011 Common stock, par value $0.25 per share Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended March 31, 2011 I N D E X* Page PART I. - Financial Information Iteml - Condensed Consolidated Financial Statements (Unaudited) 4 - Conensed Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 4 - Condensed Consolidated Statements of Income and Comprehensive Income - Three Months Ended March 31, 2011 and 2010 5 - Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 6 - Notes to Condensed Consolidated Financial Statements 7 Item2 - Management'sDiscussion and Analysis of Financial Condition and Results of Operations 23 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 39 Item 4 - Controls and Procedures 41 PART II. - Other Information Item 1 - Legal Proceedings 42 Item 1A - Risk Factors 42 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6 - Exhibits 44 Signatures 45 Exhibit Index 46 *Certain items are omitted, as they are not applicable. Item 1.Financial Statements Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars are in thousands, except per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments — Accounts receivable Inventories: Concentrates, doré, stockpiled ore, and metals in transit and in-process Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Current derivative contract liabilities Total current liabilities Long-term capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B Preferred Stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 6.5% Mandatory Convertible Preferred stock, $0.25 par value, issued and outstanding 2011 – 0 and 2010 – 2,012,500, liquidation preference 2011 — $0 and 2010 — $201,250 — Common stock, $0.25 par value, authorized 500,000,000; issued and outstanding 2011 — 279,190,103 shares and 2010 — 258,485,666 shares Capital surplus Accumulated deficit (222,359 ) (265,577 ) Accumulated other comprehensive loss (14,761 ) (15,117 ) Less treasury stock, at cost; 2011 — 337,670 shares and 2010 — 335,957 shares (2,069 ) (2,051 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. -4- Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Ended March 31, 2011 March 31, 2010 Sales of products $ $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expense (income): General and administrative Exploration Other operating expense Provision for closed operations and environmental matters Income from operations Other income (expense): Gain on sale of investments Loss on derivative contracts (2,034 ) — Interest and other income 18 51 Interest expense (477 ) (678 ) (1,882 ) (39 ) Income before income taxes Income tax benefit (provision) (23,496 ) Net income Preferred stock dividends (138 ) (3,408 ) Income applicable to common shareholders $ $ Comprehensive income: Net income $ $ Unrealized holding gains (losses) on investments (390 ) Reclassification of net gain on sale included in net income (611 ) (588 ) Comprehensive income $ $ Basic income per common share after preferred stock dividends $ $ Diluted income per common share after preferred stock dividends $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted The accompanying notes are an integral part of the interim condensed consolidated financial statements. -5- Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, 2011 March 31, 2010 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments (611 ) (588 ) Provision for reclamation and closure costs Deferred income taxes (6,344 ) Stock compensation Amortization of loan origination fees Unrealized gain on derivative contracts (5,186 ) — Other non-cash charges, net Change in assets and liabilities: Accounts receivable (13,395 ) (12,241 ) Inventories (863 ) Other current and noncurrent assets Accounts payable and accrued liabilities Accrued payroll and related benefits (1,188 ) (6,527 ) Accrued taxes (1,333 ) Accrued reclamation and closure costs and other non-current liabilities (1,378 ) (133 ) Net cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests (21,831 ) (6,732 ) Proceeds from disposition of properties, plants and equipment — Decreases in restricted cash and investment balances 5 — Purchases of investments (3,200 ) — Proceeds from sale of investments Net cash used in investing activities (23,548 ) (5,594 ) Financing activities: Proceeds from exercise of warrants and stock options Dividend paid to preferred shareholders (3,408 ) (828 ) Acquisition of treasury shares (18 ) — Repayments of debt and capital leases (619 ) (375 ) Net cash provided by (used in) financing activities (537 ) Change in cash and cash equivalents: Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital equipment through lease obligations $ $
